In an action to recover damages for personal injury, defendants Delong Realty Corporation and Emenee Industries, Inc., appeal from an order of the Supreme Court, Queens County, entered February 28, 1964, which denied their motion for leave to amend their answer so as to plead, on behalf of defendant Emenee Industries, Inc., a defense based upon section 11 of the Workmen’s Compensation Law, to the effect that plaintiff’s exclusive remedy is under the provisions of that statute. Order reversed, without costs, and motion granted. The amended answer shall be served within 30 days after entry of the order hereon. In our opinion, the denial of the motion by the Special Term was an improvident exercise of discretion (Dalton v. Michelin, 18 A D 2d 1138; Van Wie V. Gridley & Son, 21 A D 2d 842; Morris v. Luck, 28 Mise 2d 831; Mitchell V, A. A. Truck Renting Gorp., 9 A D 2d 682). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.